            Case MDL No. 2804 Document 4587 Filed 06/12/19 Page 1 of 1



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      The County Board of Arlington County, Virginia v.                   )
            Actavis Pharma, Inc., et al, E.D. Virginia, C.A.              )
            No. 1:19-00402                                                )               MDL No. 2804


                 ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Arlington County) on April 9, 2019.
Prior to expiration of that order's 7-day stay of transmittal, plaintiff in Arlington County filed a notice
of opposition to the proposed transfer. Plaintiff later filed a motion and brief to vacate the
conditional transfer order. The Panel has now been advised that Arlington County has been
remanded to the Circuit Court of Arlington County, Virginia by the Honorable Anthony J. Trenga
in an order filed on May 6, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-88” filed on April 9, 2019, is VACATED insofar as it relates to this action.

                                                         FOR THE PANEL



                                                         John W. Nichols
                                                         Clerk of the Panel
